Appeal, as limited by appellants’ brief, from so much of an order of the Family Court, Kings County, dated November 6, 1975, as directed the expunction of all records in the New York City Police Department and the New York City Transit Authority Police Department relating to the arrest of petitioner on June 6, 1975. Order reversed insofar as appealed from, on the law, without costs or disbursements, and application denied insofar as it sought the expungement of police records. Section 255 of the Family Court Act does not provide statutory authority for the Family Court to order the expungement of police department records (see Matter of Antonio P., 40 NY2d 960). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.